DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12 and 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 12 and 13 each recite “the central nervous system”, this is a positive recitation of a human body part, it is suggested that the language is amended to recite “a central nervous system”. 
Claim Objections
Claims 12 and 13 are objected to because of the following informalities: as discussed above the claims recite “the central nervous system” which lacks proper antecedent basis and should be amended to recite “a central nervous system”.  
Claim 16 is objected to because the preamble of claim 16 recites “configured to deliver”, this should recite “wherein the pulse generator is configured to deliver”.  
Claim 8 recites “current pulses” in line 2 this appears to be improper antecedent basis and should likely recite “the current pulses”.  Line 2 further recites “via different electrode contacts”, this also lacks proper antecedent basis and should recite “via the different electrode contacts”.  Line 3 recites “each current pulse” this lacks proper antecedent basis and should recite “each of the current pulses”.  Line 4 recites “simultaneously with a stimulating current pulse”, this lacks proper antecedent basis and should likely recite “simultaneously with the stimulating current pulse(s)”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “and a respective charge balancing current pulse is delivered simultaneously with one of the current pulses” in the last two lines of the claim.   The claim appears to be mirroring figure 12 or a similar figure in which there are four electrode contacts and one electrode contact delivers the current pulse while the other 
Claims 9-11 are also indefinite in that they depend from previously rejected claims. 
Due to the multiple manners in which these claims can be interpreted no prior art will be used at this time.    Claims 9-11 are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. US 2014/0243924 in the IDS.
Regarding claims 1 and 20:  Zhu discloses a medical device 10 (figure 1) for generating electrical stimulation (“neuromodulation”, paragraph 0016) to a patient 40 
Regarding claim 2:  Zhu discloses that the rate lies in a range from 50 Hz to 1470 Hz, and wherein the pulse width lies in a range of 30 µs to 100 µs (paragraph 0067).
Regarding claim 3:  Zhu disclose that current pulses have amplitudes ranging from 0.01 mA to 20 mA (paragraph 0067).
Regarding claim 4:  Zhu disclose that the amplitude is from 0.1 mA to 10 mA (paragraph 0067).
Regarding claim 5:  Zho discloses that the pulse generator 14 is configured to deliver a current pulse between electrode contacts (paragraphs 0047 and 0067) of the plurality of electrode contacts and a subsequent pulse between two further electrode contacts 60a-d (figure 8), before delivering a charge balancing current pulse 61a-d (figure 8) between two electrode contacts.  
Regarding claim 7:  Zho discloses the rate is 625 Hz and the pulse width is 200 µs (paragraph 0067).
Regarding claims 12-13:  Zho discloses the pulse generator is configured to deliver the current pulses to a CNS of the patient for either paresthesia or no 
Regarding claim 14:  Zho discloses that the electrode lead is configured to be implanted along a spinal cord of the patient and deliver the current pulses to a longitudinal region of the spinal cord which is greater than one vertebral body (figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zho et al. US 2014/0243924 in the IDS in view of Zhang et al. US 2018/0214701.
Regarding claim 6:  Zho discloses the claimed invention including a pulse width of 90 µs (paragraph 0067).  However Zho does not specifically disclose that the rate is 1470 Hz.  The range of Zho stops at 1000 Hz.  Zhang however teaches of pulse widths of 1200 Hz and above as well as 1500 Hz and above which is clearly teaching 1470 Hz.  It therefore would have been obvious to one of ordinary skill in the art at the time the . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zho et al. US 2014/0243924 in the IDS in view of Schepis et al. US 2017/0224989.
Regarding claim 15:  Zho discloses the electrodes however Zho is silent as to the electrode spacing.  Schepis however teaches of an inter-electrode spacing in the range of 0.5 mm to 15 mm (paragraph 0018).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zho to include electrode spacing in the range of 0.5-15 mm, as taught by Schepis, in order to “deliver electrical energy percutaneously to a target”.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zho et al. US 2014/0243924 in the IDS in view of Gustafson et al. US 2014/0350633.
 Regarding claims 16-19:  Zho discloses the claimed invention however Zho does not specifically discloses on/off periods, also know in the art as duty cycles, of 10-100%, 25-100%, 30-100% and 10-60%.  Gustafson et al however teaches of varying duty cycles between 25%, 50%, 75% and 100% (paragraph 0083).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zho to include duty cycles ranging from 10-100% as taught by Gustafson, in order to perform dermatome stimulation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792